United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-2639
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Corteze Edwards,                        *
                                        * [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: October 22, 2009
                                Filed: October 27, 2009
                                 ___________

Before WOLLMAN, RILEY, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Corteze Edwards appeals the sentence the district court1 imposed after he
pleaded guilty to an attempted-bank-robbery charge. In a brief filed under Anders v.
California, 386 U.S. 738 (1967), his counsel argues that although Edwards waived his
right to appeal his sentence, it is possible that Edwards did not waive his rights
knowingly and voluntarily, and that enforcement of the appeal waiver would result in
a miscarriage of justice because Edwards was unjustly penalized in light of his
minimal involvement in the incident.

      1
        The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri.
       In the plea agreement, the parties agreed that Edwards’s sentencing range would
be 292-365 months, which was below the applicable Guidelines range, and the parties
waived their rights to appeal all sentencing issues if the court sentenced Edwards
within the agreed-upon range. The court sentenced Edwards at the bottom of the
range to 292 months in prison. We will enforce the appeal waiver here. The record
reflects that Edwards understood and voluntarily accepted the terms of the plea
agreement, including the appeal waiver; the direct appeal falls within the scope of the
waiver; and no injustice would result. See United States v. Andis, 333 F.3d 886, 889-
92 (8th Cir. 2003) (en banc) (discussing enforceability of appeal waiver).

      Having reviewed the record independently pursuant to Penson v. Ohio, 488
U.S. 75, 80 (1988), for any nonfrivolous issue not covered by the waiver, we find
none. Accordingly, we dismiss the appeal, grant counsel leave to withdraw, and deny
Edwards’s motion for new appellate counsel.
                       ______________________________




                                          -2-